Butler App. Nos. CA2012-11-239 and CA2013-05-068, 2014-Ohio-71. This cause is pending before the court on the certification of a conflict by the Court of Appeals for Butler County. On May 14, 2014, this court determined that a conflict existed on both issues identified by the court of appeals and held Issue 2 for CitiMortgage, Inc., v. Roznowski. It is ordered by the court that judgment of the court of appeals is affirmed on the authority of CitiMortgage, Inc. v. Roznowski, 139 Ohio St.3d 299, 2014-Ohio-1984,11 N.E.3d 1140. Briefing shall continue on Issue 1.
O’Connor, C.J., and Pfeifer, O’Donnell, Lanzinger, Kennedy, and French, JJ., concur.